An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                 NO. COA14-55
                       NORTH CAROLINA COURT OF APPEALS

                             Filed:     19 August 2014


PATRICIA LAWS,
     Plaintiff

      v.                                       Alamance County
                                               No. 03 CVD 2839
ROBERT K. LAWS,
     Defendant


      Appeal by      defendant from order           entered 26 June 2013          by

Judge Kathryn Whitaker Overby in Alamance County District Court.

Heard in the Court of Appeals 21 May 2014.


      No brief filed for plaintiff-appellee.

      Fairman Law       PLLC,    by    Kelly   S.   Fairman,     for   defendant-
      appellant.


      CALABRIA, Judge.


      Robert K. Laws (“defendant”) appeals from the trial court’s

order modifying child support for his minor child Nathaniel.1

The   court     ordered     that      Nathaniel’s    mother,      Patricia     Laws

(“plaintiff”), would be entitled to claim him as a dependent for

state and federal tax purposes.            We affirm.

1
  “Nathaniel” is a pseudonym used to protect the identity of the
minor child.
                                    -2-
      Plaintiff and defendant were married on 17 May 1991 and

separated on 17 December 2003.           During their marriage, they had

two children, Taylor, who was born in 1992, and Nathaniel, who

was   born    in   1997.   The   first   order   governing   child   support

between the parties was entered on 4 April 2004.

      On 27 April 2009, the trial court entered an order (“the 27

April 2009 order”) which, inter alia, modified child support to

permit defendant to claim Nathaniel as a dependent for federal

and state tax purposes “for the year 2010 until modified by this

court.”      This modification was based upon a finding by the trial

court that plaintiff had no taxable income.

      On 27 October 2009, the trial court entered a modification

order which reduced defendant’s child support obligation.                The

court found that the modification was appropriate because Taylor

had begun living with defendant.           The trial court’s order also

noted that “all other provisions of the previous order remain in

full force and effect.”

      On 6 October 2010, the trial court entered a modification

order which increased defendant’s child support obligation.              The

court found that the modification was appropriate because Taylor

had reached the age of majority and plaintiff recently obtained

sole physical custody of Nathaniel, who lived with plaintiff.
                                       -3-
Once    again,    the   trial   court’s      order   noted      that   “all    other

provisions       of   the   previous   order   remain      in   full   force     and

effect.”

       On 16 May 2013, plaintiff filed a motion to modify child

support.       Specifically, plaintiff sought to have the trial court

modify the portion of its 27 April 2009 order that permitted

defendant to claim          Nathaniel as a dependent            for federal and

state    tax    purposes.       In   support   of    her   motion      to    modify,

plaintiff made three claims: (1) that although defendant paid

child support, “it is many times late and seldom the correct

amount;” (2) that Nathaniel, “being a teenager has requirements

that far exceed the stipulated child support amount;” and (3)

that Nathaniel resides with her full time.

       On 26 June 2013, the trial court entered an order granting

plaintiff’s motion to modify.          The court found that “[a]s of the

date of this hearing, the oldest child is twenty-one years old,

and cannot be claimed as a dependent for the plaintiff’s state

and/or federal tax purposes.” The court also found that “[t]he

youngest child continues to live with the Plaintiff.”                       Based on

these findings, the court concluded that there was a substantial

change in circumstances pursuant to N.C. Gen. Stat. § 50-13.7

justifying the modification of child support and returned to
                                       -4-
plaintiff the right to claim the child as a dependent for tax

purposes.       Defendant appeals.

      Defendant argues that the trial court erred by granting

plaintiff’s motion to modify when the court’s findings did not

support its conclusion that there had been a substantial change

of   circumstances     since    the   entry     of    the      last   child      support

order.    We disagree.

      A child support order “may be modified or vacated at any

time,    upon    motion   in    the   cause     and       a    showing      of   changed

circumstances by either party . . . .” N.C. Gen. Stat. § 50-

13.7(a)     (2013).    “‘[M]odification         of    a       child   support      order

involves a two-step process.            The court must first determine a

substantial change of circumstances has taken place; only then

does it proceed to . . . calculate the applicable amount of

support.’” Trevillian v. Trevillian, 164 N.C. App. 223, 224-25,

595 S.E.2d 206, 207 (2004) (quoting McGee v. McGee, 118 N.C.

App. 19, 26-27, 453 S.E.2d 531, 535-36 (1995)).                          “The moving

party has the burden of showing changed circumstances.” Thomas

v. Thomas, 134 N.C. App. 591, 592, 518 S.E.2d 513, 514 (1999)

(citation omitted).

      “Child support orders entered by a trial court are accorded

substantial      deference     by   appellate    courts        and    our    review   is
                                    -5-
limited to a determination of whether there was a clear abuse of

discretion.” Leary v. Leary, 152 N.C. App. 438, 441, 567 S.E.2d

834, 837 (2002). “The modification [of a child support] order

must be supported by findings of fact, based upon competent

evidence,    that   there    has    been    a    substantial      change    of

circumstances affecting the welfare of the child.”                    Ebron v.

Ebron, 40 N.C. App. 270, 271, 252 S.E.2d 235, 236 (1979).                  The

trial court’s    “determination of whether changed circumstances

exist is a conclusion of law.” Brooker v. Brooker, 133 N.C. App.

285, 289, 515 S.E.2d 234, 237 (1999).

    In the instant case, the trial court’s modification order

included the following relevant findings of fact:

            7. The last child support order was signed
            by Judge G. Wayne Abernathy on April 27,
            2009.   The Court allowed the Defendant to
            claim the youngest child as a dependent for
            both state and federal tax purposes for the
            year 2010 and until modified by this Court.

            8. In 2009,     both   children     lived   with    the
            Plaintiff.

            9. As of the date of this hearing, the
            oldest child is twenty-one years old, and
            cannot be claimed as a dependent for the
            plaintiff’s  state   and/or  federal  tax
            purposes.

            10. The youngest child         continues    to     live
            with the Plaintiff.
                                             -6-
Based upon these findings, the court concluded that “[t]here are

facts justifying this Court to modify Judge G. Wayne Abernathy’s

April     27,      2009     order    based        upon    a    substantial     change     in

circumstances pursuant to the provisions of N.C. Gen. Stat. §

50-13.7.”

       The trial court’s finding, that the 27 April 2009 order was

the last child support order in the case, is not supported by

the record.         Subsequent child support modification orders were

entered on 27 October 2009 and 6 October 2010.                            Both of those

orders specifically indicated that “all other provisions of the

previous order remain in full force and effect.”                               Based upon

this    record,       the     actual       last     child      support    order     between

plaintiff and defendant was entered 6 October 2010.

        It    is    well     established          that    when     “modifying       a   child

support order the trial court should consider only changes in

circumstances since entry of the most recent order.”                            Newman v.

Newman,      64    N.C.    App.     125,    128,    306       S.E.2d   540,   542   (1983).

Thus, in the instant case, the trial court’s order will still be

upheld so long as its findings support the conclusion that a

substantial change in circumstances has occurred since 6 October

2010.
                                        -7-
       The only finding included in the trial court’s order which

suggests a substantial change in circumstances is the finding

that Taylor could not be claimed as a dependent for income tax

purposes. On 6 October 2010, Taylor was eighteen years old.                            At

that time, plaintiff was still entitled to claim Taylor as a

dependent for purposes of federal and state taxes through the

2010 tax year.        See 26 U.S.C. § 152(c)(3)(A)(i) (2013)(defining

as a dependent a qualifying child that “has not attained the age

of 19 as of the close of the calendar year in which the taxable

year   of    the    taxpayer    begins”);      17     N.C.A.C.     6C.0123        (2014)

(“State     and    Federal    definitions     of    dependent      .    .   .   are   the

same[.]”).

       Thus, the trial court’s finding that Taylor was no longer

able to be claimed as a dependent for tax purposes reflected a

change    that     occurred    after    the   entry    of    the       previous   child

support     order    on   6   October    2010.        This   finding        adequately

supported the trial court’s conclusion that a substantial change

in circumstances had occurred, justifying a modification of the

previous child support order.            Accordingly, the trial court did

not abuse its discretion by granting plaintiff’s motion to amend

and returning to plaintiff the right to claim Nathaniel as a tax

dependent.        The trial court’s order is affirmed.
                         -8-
Affirmed.

Judges BRYANT and GEER concur.

Report per Rule 30(e).